*Per curiam.

Upon the trial of the cause, it was submitted to the jury upon the great variety of evideuce r*ino *- which was given to them on both sides, whether the actual survey made for Benjamin Whitehead included the lands in question. It was fairly left to them on this simple fact, which must necessarily influence their verdict. They must naturally be supposed to be more competent to the decision of such a question, having had the benefit of a view, than any other persons without that species of information. It is laid down in the books, that where there has been a view, the court will not grant a new trial, without strong and special circumstances. (5 Bac. Abr. 240. 11 Mod. 1.)
The present verdict is not conclusive to the right, nor effects any change of the possession. If it he thought proper, the point of title may be tried again in a new action of trespass or ejectment. The damages found are small; and if the defendant was to obtain a new trial, it could only be effected on payment of costs. The courts’ setting aside the present verdict, would be throwing an unreasonable slur on the plaintiff’s title, which if it should come before the court again for discussion, ought to be tried 011 the fairest grounds.
We are therefore unanimously of opinion, that the rule to shew cause why a new trial should not be granted, be discharged, and that judgment be entered for the plaintiff.